Title: From James Madison to John Coffee, 28 August 1817
From: Madison, James
To: Coffee, John


SirMontpellier Aug. 28, 1817
Permit me to introduce to you Robert Taylor Esqr, lately Speaker of the Senate of Virginia. He is on a visit to the Country expected to be soon offered for public sale; and will be gratified by an opportunity of being acquainted with you. His worth is so well known to me, that I ask the favor of your civilities to him, without any apology but what is required by my own want of personal acquaintance with you. Be pleased Sir to accept My esteem and My friendly respects
James Madison
